Exhibit 10.42
 
EXHIBIT “B”
ESCROW AGREEMENT


This Escrow Agreement (this “Agreement”), dated as of ________, 2014, is by and
among STW Resources Holding Corp., a Nevada corporation (the “Company”); and D.
Grant Seabolt, Jr., Esq., of the Seabolt Law Group, a Texas licensed lawyer (the
“Escrow Agent”), as escrow agent, for the benefit of the Participants (the
“Participants”) in the Company’s Share Purchase Agreement dated ________, 2014
(the “SPA”)  (“Company and Participants are collectively referred to as the
Parties).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Participants are entering into the SPA to raise up
to $500,000.00 or 6,250,000 units (the "Units"), each unit consisting of one
share of common stock, par value $0.001 per share and one common stock purchase
warrant exercisable at $0.20 per share, with all purchases resulting in cash
proceeds to be used for the Company’s benefit as set forth in the SPA (the “Cash
Proceeds”);
 
WHEREAS, Paragraph 5.3 of the SPA requires the Cash Proceeds to be used as
follows:
 
The Company agrees to use the Net Proceeds from the Offering to cover the
following expenses over the next three (3) months as follows: debt service;
service providers, including legal and accounting, consultants - executives,
in-house legal, public relations; investor relations; staffing; governance
expenses; and general operating expenses, such as rent, utilities, etc.  The
Company covenants that it shall not use the Net Proceeds for or on behalf of any
of the Company's subsidiaries;
 
WHEREAS, the parties desire to set forth in this Agreement the terms and
conditions pursuant to which the Escrow Amount will be deposited, held in and
disbursed from the Escrow Account; and
 
WHEREAS, the Company and the Participants desire to secure the services of the
Escrow Agent, and the Escrow Agent is willing to provide such services, pursuant
to the terms and conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the parties hereto agree as
follows:


1.   Appointment of Escrow Agent; Resignation and Successor.


1.1.   Appointment of Escrow Agent.  The Participants and the Company hereby
appoint the Escrow Agent as, and the Escrow Agent hereby accepts its appointment
and designation as, Escrow Agent pursuant to the terms and conditions of this
Agreement.


1.2.   Resignation of Escrow Agent; Appointment of Successor. The Escrow Agent
may resign at any time by giving at least 30 days’ prior written notice of
resignation to the Parties, such resignation to be effective on the date
specified in such notice, whereupon the Escrow Agent will be discharged of and
from any and all further obligations arising in connection with this
Agreement.  Upon receipt of such notice, the Parties shall appoint a bank or
trust company or title insurance company as successor escrow agent by a written
instrument executed by the Parties delivered to the resigning Escrow Agent.  In
the absence of a joint designation by the Parties, the Escrow Agent will use
reasonable efforts to appoint a successor Escrow Agent, which shall be a bank,
trust company or other financial institution with combined capital and surplus
of at least $50,000,000.00, unless otherwise agreed by the Parties.  The
successor Escrow Agent shall succeed to all of the rights and obligations of the
resigning Escrow Agent as of the effective date of the resignation as if
originally named in this Agreement.  Upon assignment of this Agreement, the
resigning Escrow Agent shall duly transfer and deliver to the successor Escrow
Agent the Escrow Fund (as defined in Section 2.1 of this Agreement) at the time
held by the resigning Escrow Agent; provided, that if no successor Escrow Agent
has been appointed on the effective date of resignation of the resigning Escrow
Agent pursuant to this Agreement, the resigning Escrow Agent may deliver the
Escrow Fund into a court of competent jurisdiction.  Upon completion of the
alternative requirements of the immediately preceding sentence, Escrow Agent
shall be discharged and released from all further duties, obligations,
liabilities and responsibilities imposed upon Escrow Agent pursuant to the terms
and provisions of this Agreement.


 
-1-

--------------------------------------------------------------------------------

 

2.   Establishment of Escrow.


2.1.   Escrow Fund.  Upon the date of signing of the Term Sheet, but in any
event, no later than June 30, 2014, the Company shall deposit all Cash Proceeds
with the Escrow Agent, in accordance with the SPA the escrowed amounts in
immediately available funds, which thereafter shall be referred to as the
“Escrow Fund”.  The Escrow Agent shall act as escrow agent and hold, safeguard
and disburse the Escrow Fund pursuant to the terms and conditions of this
Agreement and the SPA.  The Escrow Fund will not be subject to any lien or
attachment of any creditor of any Party to this Agreement and will be used
solely for the purposes and subject to the conditions set forth in this
Agreement and the SPA.  Notwithstanding the foregoing, Escrow Agent shall not be
liable or responsible for any liens, charges, encumbrances, actions, claims,
damages, or attachments made by any Party for or against all or any portion of
the Escrow Amount.


2.2.   Investment of Escrow Fund.  The Escrow Agent shall place any funds or
other property in the Escrow Fund into the Escrow Agent’s Attorney Escrow
Account with Citibank, N.A., a FDIC insured national bank, which is an IOLTA
interest paying account, with all interest being paid to the State Bar of Texas.
Escrow Agent shall use a bank, trust company or other financial institution with
combined capital and surplus of at least $50,000,000.00, unless otherwise agreed
by the Parties.  The Parties hereby acknowledge that Citibank, N.A. is an
acceptable financial institution for deposit of the Escrow Fund.  Provided that
Escrow Agent complies with the requirements of this Section 2.2, Escrow Agent
shall not be liable or responsible for any loss of all or any portion of the
Escrow Fund by the depositary bank through fault of the depositary bank.


3.   Distributions from the Escrow Fund.  The Escrow Agent shall make
distributions from the Escrow Fund in satisfaction of the requirements of
Paragraph 5.3 of the SPA.


3.1.   Escrow Agent shall verify the conformity of any disbursed funds being in
accordance with Paragraph 5.3 of the SPA by receiving written invoices from the
Company’s third-party providers and/or written voucher requests from the Company
for its own internal overhead expenses, with approval to pay such
invoices/vouchers being first obtained in writing (by e-mail or facsimile
transmission) from Stanley T. Weiner.


3.2.  Notwithstanding the provisions of Paragraph 5.3 of the SPA, if the Company
or the Participants notifies Escrow Agent of any dispute between the Company and
the Participants over the amount of the Escrow Fund to be paid to Participants,
then the Escrow Agent shall hold such portion of the Escrow Fund (the “Disputed
Amount”) and not disburse it until the earlier of receipt by the Escrow Agent of
(i) Joint Instructions or (ii) a Final Award (as defined in Section 5 of this
Agreement) specifying a release of monies to the Participants and/or the Company
and the amounts of such monies to be released.  Upon the Escrow Agent’s receipt
of the Joint Instructions or the Final Award (either of which shall be the
“Termination Release Date”), the Escrow Agent shall disburse the Escrow Fund, or
a portion thereof, in accordance with the terms of the Joint Instructions or
Final Award.


3.3.  The parties acknowledge that the Escrow Agent is identified as a potential
recipient of some of the Cash Proceeds as “in-house legal.”  All distributions
of any of the Cash Proceeds to Escrow Agent as “in-house legal” shall be
reviewed, verified and approved by Stanley T. Weiner, and Escrow Agent shall
provide SEC Counsel with notice of receiving such permission(s).


4.   Duties of Escrow Agent.


4.1.   Escrow Charges.  The Escrow Agent shall not charge for or be paid out of
the Escrow Fund any fees solely for the establishment and maintenance of the
escrow, except for any banking charges directly related to the handling of the
Escrow Fund, such as wiring fees and postage (the “Escrow Charges”), except as
expressly approved by Stanley T. Weiner and reviewed, verified and approved by
SEC Counsel (In any event not to exceed one half of one percent [0.005] of any
Cash Proceeds [maximum of $2,500.00]). All Escrow Charges shall be paid by the
Company.


 
-2-

--------------------------------------------------------------------------------

 

4.2.   Additional Responsibilities.  The Escrow Agent’s acceptance of its duties
pursuant to this Agreement is subject to the following terms and conditions:


(a) The Company and the Participants jointly and severally agree to indemnify
and hold harmless the Escrow Agent (and any successor escrow agent) from and
against any and all losses, liabilities, claims, actions, damages and expenses,
including reasonable attorneys’ fees and disbursements (“Losses”), arising out
of and in connection with this Agreement, other than Losses attributable to the
Escrow Agent’s willful misconduct, fraud or gross negligence.  Without limiting
the foregoing, the Escrow Agent shall under no circumstance or event have any
liability in connection with its investment or reinvestment of the Escrow Fund,
in accordance with the terms of this Agreement, including, without limitation,
any liability for any delays (not resulting from its willful misconduct, fraud
or gross negligence) in the investment or reinvestment of the Escrow Fund, or
any loss of interest incident to any such delays.  This indemnification will
survive the release, discharge, termination and/or satisfaction of this
Agreement.  Moreover, the Participants knowingly waives any conflict of interest
of the Escrow Agent in its capacity as counsel for the Company with regard to
the Powerhouse One Agreement.


(b) The Escrow Agent will incur no liability with respect to any action taken or
suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other document believed by it to be genuine and duly authorized,
nor for any other action or inaction, except its own willful misconduct, fraud
or gross negligence.  The Escrow Agent will have no duty to inquire into or
investigate the validity, accuracy or content of any document delivered to
it.  The Escrow Agent will not be responsible for the validity or sufficiency of
this Agreement.  In all questions arising under this Agreement, the Escrow Agent
may rely on the advice or opinion of Escrow Agent’s counsel, and for anything
done, omitted or suffered in good faith by the Escrow Agent based on such
advice, the Escrow Agent will not be liable to anyone.  The Escrow Agent will
not be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner satisfactory to
it.  The Escrow Agent will have no duties or responsibilities other than those
expressly set forth in this Agreement and the implied duty of good faith and
fair dealing.  The Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person executing
any document in connection with this Agreement has been duly authorized to do
so.


(c) The Company and the Participants shall provide the Escrow Agent with
appropriate Internal Revenue Service Forms W-9 for tax identification number
certification.


(d) If at any time the Escrow Agent doubts what action it should take pursuant
to this Agreement, the Escrow Agent may retain the Escrow Fund, or the portion
thereof at issue, until the earlier of the Escrow Agent’s receipt of (i) a Final
Award or (ii) a written notice executed by both the Company and the Participants
directing delivery of the Escrow Fund, or the portion thereof at issue, in which
event the Escrow Agent shall disburse the Escrow Fund in accordance with such
order or notice.


5.  Notices.  All notices and other communications delivered or made pursuant to
this Agreement must be in writing and will be deemed given if delivered
personally, faxed, sent by nationally recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the address set forth under such recipient’s signature on the
signature pages hereto (or at such other address for a party as such party
specifies by like notice).  All such notices and other communications will be
deemed to have been received (a) in the case of personal delivery, on the date
of such delivery, (b) in the case of a facsimile, when the fax machine sending
such fax acknowledges transmission, (c) in the case of delivery by nationally
recognized overnight courier, on the day delivered to the recipient and (d) in
the case of mailing, on the fifth business day following such mailing.


6.   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single agreement.


 
-3-

--------------------------------------------------------------------------------

 

7.   Waiver and Amendment.  This Agreement may be amended, supplemented,
modified and/or rescinded only through an express written instrument signed by
all parties or their respective heirs, successors and permitted assigns.  Any
Party may specifically and expressly waive in writing any portion of this
Agreement or any breach hereof, but only to the extent such provision is for the
benefit of the waiving party, and no such waiver shall constitute a further or
continuing waiver of any preceding or succeeding breach of the same or any other
provision.  The consent by one party to any act for which such consent was
required shall not be deemed to imply consent or waiver of the necessity of
obtaining such consent for the same or similar acts in the future, and no
forbearance by a Party to seek a remedy for noncompliance or breach by another
Party shall be construed as a waiver of any right or remedy with respect to such
noncompliance or breach.


8.   Entire Agreement.  This Agreement and the Term Sheet set forth the entire
agreement among the Parties with regard to the subject matter of this
Agreement.  All agreements, covenants, representations and warranties, express
or implied, oral and written, of the parties with regard to the subject matter
of this Agreement are contained in this Agreement and the Term Sheet referring
to or implementing the provisions of this Agreement.  This is an integrated
agreement.


9.   Severability.  Each provision of this Agreement is intended to be
severable.  Should any provision of this Agreement or the application thereof be
judicially declared to be or become illegal, invalid, unenforceable or void, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the Parties.


10.   Assignment.  Except as specifically provided otherwise in this Agreement,
neither this Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of law, or otherwise), in whole or
in part, by any party without the prior written consent of all other Parties.


11.   Heirs, Successors and Assigns; No Third Party Beneficiary.  Each of the
terms, provisions, and obligations of this Agreement shall be binding upon,
shall inure to the benefit of, and shall be enforceable by the parties and their
respective legal representatives, heirs, successors and permitted
assigns.  Nothing in this Agreement will be construed as giving any person,
firm, corporation or other entity, other than the parties to this Agreement and
their heirs, successors and permitted assigns, any right, remedy or claim under
or in respect of this Agreement or any provision hereof.


12.   Governing Law.  The validity, construction and performance of this
Agreement, and any action arising out of or relating to this Agreement shall be
governed by the laws of the State of Texas, without regard to the laws of the
State of Texas as to choice or conflict of laws.


13.   Defined Terms.  Capitalized terms used in this Agreement without
definition have the respective meanings given to them in the Powerhouse One
Agreement and related Term Sheet.

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
 
COMPANY
 
  PARTICIPANTS
STW Resources Holding Corp.,
a Nevada corporation
 
 
 
_______________________________
By:  Stanley T. Weiner, its CEO
 
 
Signatures to the Subscription Agreements
constitute agreement,
 
ESCROW AGENT
 
Seabolt Law Group and D. Grant Seabolt, Jr., Esq.
 
____________________________________
By:  D. Grant Seabolt, Jr., its Principal
Address:
5307 E. Mockingbird Lane, 5th FL
Dallas, TX 75206
Texas Bar No. 17942500
Alabama Bar No. ASB-8352-E61D